DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicants’ Arguments dated 5/25/2022 responding to the 3/18/2022 Non Office Action .
Status of Claims:
Claims 2-19 and 21-25 are pending in this Office Action.
Claims 2-11, 15 and 21-25 are amended.
Claims 1 and 20 are cancelled.
Response to Arguments
Applicant’s arguments dated5/25/2022 respect to amended claims have been fully considered and persuasive. A new grounds of rejection necessitated by applicant’s arguments. This Action is made NON FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 13 and 25 are rejected under 35 U.S.C. 102(a)(1) as being participated by Eshghi et al. (US 2013/0018855) “Eshghi”.
Regarding Claim 10; Eshghi discloses a computer-implemented method for partitioning of deduplication domains in storage systems, comprising:
providing a staging area for new data chunks including a reference structure of possible deduplication domains into which a new data chunk may be migrated; carrying out a sampling period for a new data chunk to compare input/output operations for the new data chunk to the reference structure for the deduplication domains; wherein no deduplications are attempted during the sampling period; and P201906112US01/TUC1P620Page 31 of 33selecting a deduplication domain for the new data chunk based on a number of hits to the reference structure indicating deduplication references (Fig. 3; paragraphs [0044-0050] -  receiving a set of hashes where each hash of the set of hashes is derived from a data chunk of a set of input data chunks; sampling the set of hashes to form a set of sampled hashes ‘sampling period’; using an index, e.g., sparse index 206, identifying data chunk containers that hold data chunks having a hash in the set of sampled hashes; loading indexes for at least one of the identified data chunk containers, into a memory; determining which of the hashes of the set of the input data chunks correspond to data chunks stored in data chunk containers corresponding to the loaded indexes; deciding which of the set of input data chunks should be stored based at least in part on determining which of the hashes of the set of input data chunks correspond to the data chunks stored in data chunk containers corresponding to the loaded indexes); 
Regarding Claim 13; Eshghi discloses wherein for each input/output operation hit to a reference in the reference structure for a data chunk, the chunk or data logs which deduplication domain the reference in the reference structure was from (Fig. 3 – steps 330 through step 360).  
Regarding Claim 25; note the rejection of claim 10. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable Eshghi et al. (US 2013/0018855) “Eshghi”, in view of Yoshii et al. 
(US 2018/0039423) “Yoshii”.
Regarding Claim 11; Eshghi does not explicitly disclose wherein the staging area is a staging storage controller serving input/output operations for a data chunk during the sampling period with no deduplication and the possible deduplication database. However, Yoshii discloses the staging area is a staging storage controller serving input/output operations for a data chunk during the sampling period with no deduplication and the possible deduplication domains are each provided by a core storage controller having a deduplication database (Yoshii: Fig. 1; paragraph [0036] – one more storage controllers 10 and one or more enclosures 20). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Eshghi to include the feature of Yoshii. One would have been motivated to make this combination to include technique of deduplication that improves in performance of deduplication and can reduce reduction effect as taught by Yoshii.
Regarding Claim 12; Eshghi discloses wherein the reference structure is populated from the deduplication database of each core storage controller (Eshghi: Fig. 3 – steps 330-340).  
Regarding Claim 14; Yoshii further discloses migrating the data chunk to a core storage controller of the selected deduplication domain by remote copy and updating hosts to use the core storage controller copy (Yoshi: Fig. 1; paragraphs [0048-0049]). Motivation to combine is same as claim 11. 
Regarding Claim 21;  Eshghi disclose a system for partitioning of deduplication domains in storage systems, comprising: a processor and a memory configured to provide computer program instructions to the processor to execute the function of the following components: 
TUC1P620/P201906112US01- 6-a staging component for providing a staging area for new data chunks including a reference structure of possible deduplication domains into which a new data chunk may be migrated; a sampling component for carrying out a sampling period for a new data chunk to compare input/output operations for the new data chunk to the reference structure for the deduplication domains; and a domain selection component for selecting a deduplication domain for the new data chunk based on a number of hits to the reference structure indicating deduplication references, wherein the staging component is a staging storage controller serving input/output operations for a data chunk during the sampling period in which no deduplication takes place (Eshghi: Fig. 3; paragraphs [0044-0050] -  receiving a set of hashes where each hash of the set of hashes is derived from a data chunk of a set of input data chunks; sampling the set of hashes to form a set of sampled hashes ‘sampling period’; using an index, e.g., sparse index 206, identifying data chunk containers that hold data chunks having a hash in the set of sampled hashes; loading indexes for at least one of the identified data chunk containers, into a memory; determining which of the hashes of the set of the input data chunks correspond to data chunks stored in data chunk containers corresponding to the loaded indexes; deciding which of the set of input data chunks should be stored based at least in part on determining which of the hashes of the set of input data chunks correspond to the data chunks stored in data chunk containers corresponding to the loaded indexes); 
Eshghi does not explicitly disclose the possible deduplication domains are each provided by a core storage controller having a deduplication database and the reference structure is populated from the deduplication database of each core storage controller.  However, Yoshi discloses the possible deduplication domains are each provided by a core storage controller having a deduplication database and the reference structure is populated from the deduplication database of each core storage controller (Yoshii: Fig. 1; paragraph [0036] – one more storage controllers 10 and one or more enclosures 20). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Eshghi to include the feature of Yoshii. One would have been motivated to make this combination to include technique of deduplication that improves in performance of deduplication and can reduce reduction effect as taught by Yoshii.
Regarding Claim 22; Eshghi discloses including a logging component for logging for a data chunk each input/output operation hit to a reference in the reference structure which deduplication domain the reference in the reference structure was from, wherein the reference structure is a hash table (Eshghi: Figs. 2A, 2B).  

Claims 15-16, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Constantinescu et al. (US 2013/0013567) “Constantinescu”, in view of Chambliss et al. (US 2014/0359244) “Chambliss”, and further in view of Yoshii et al. (US 2018/0039423) “Yoshii”.
Regarding Claim 15; Constantinescu discloses a system for partitioning of deduplication domains in a storage system, comprising: 
a processor and a memory configured to provide computer program instructions to the processor to execute a function of the following components: a data structure component for constructing a data structure having multiple nodes representing data chunks and edges between the nodes representing a weighting of deduplication references between the data chunks (Constantinescu: Abs. - representing a file system as a graph, wherein each node in the graph represents a file and each edge in the graph represents file chunks common to the files associated with the nodes connected by the edge; paragraphs [0035-0037] – nodes with edges in the graph may be associated with a value (or weight)); 
a clustering component for performing clustering of the nodes of the data structure to split the nodes into clusters of tightly related nodes based on the weightings of the edges (Constantinescu: paragraph [0039, 0043] – generating one or more clusters of densely connected nodes as cluster 666 in FIG. 6B. Such clusters are candidates for storing in individual data storage media if their data fit on the media)
Constantinescu does not explicitly disclose a migrating component for migrating the data chunks represented by a cluster of nodes to a deduplication domain to restrict deduplication to between only the data chunks in the deduplication domain. However, Chambliss discloses migrating the data chunks represented by a cluster of nodes to a deduplication domain to restrict deduplication to between only the data chunks in the deduplication domain (Chambliss:  paragraph [0022] – the assignment of data elements to different de-duplication domains is restricted by the virtualize such that certain sub-volumes must be assigned to similar domains; paragraph [0038] – The data in a sub-volume may be subject to de-duplication processing in conjunction with itself and with the data in other sub-volumes in the same domain, and only in the same domain). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Constantinescu to include the feature of Chambliss. One would have been motivated to make this combination to include technique of deduplication with partitioning that assigning a sub-volume to a de-duplication domain to improve deduplication effectiveness and performance issues when applied to large-scale storage system as taught by Chambliss.
Constantinescu and Chambliss do not explicitly disclose wherein the data chunks are blocks of data. However, Yoshii discloses the data chunks are blocks of data (Yoshii: paragraph [0056] - Data to be divided into a plurality of chunk data (in other words, a set of a plurality of chunk data) is sometimes referred to as “data set”. The data set may be one or more data blocks). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Constantinescu and Chambliss to include the feature of Yoshii. One would have been motivated to make this combination to include technique of deduplication that improves in performance of deduplication and can reduce reduction effect as taught by Yoshii.
Regarding Claim 16; Chambliss automatically deciding to split a storage domain according to resource requirements and controlling migration of the data chunks wherein the controlling component has knowledge of available resources for the storage system (Chambliss: paragraph [0025]; also see Constantinescu: Fig. 7 – step 705; paragraph [0039]).  
Regarding Claim 18; Chambliss discloses wherein a deduplication domain is allocated to a core storage controller and the core storage controller includes a deduplication database including references of data chunks in the deduplication domain (Chambliss: Fig. 6; paragraphs [0036-0039]).  
Regarding Claim 24; note the rejection of claim 15. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Constantinescu et al. (US 2013/0013567) “Constantinescu”,  in view of Chambliss et al. (US 2014/0359244) “Chambliss”, in view of Yoshii et al. (US 2018/0039423) “Yoshii”, and further in view of Harnik et al. (US 8,984,092) “Harnik”.
Regarding Claim 17; Chambliss discloses referencing a deduplication database for each deduplication domain, the deduplication database including references of data chunks in the deduplication domain (Chambliss: Fig. 6, De-duplication domain 660 reference to databases 620,622 and 624); 
Constantinescu, Chambliss and Yoshi do not explicitly disclose merging two deduplication domains based on a similarity of the deduplication databases. However, Harnik discloses merging two deduplication domains based on a similarity of the deduplication databases (Harnik: col. 10, lines 33-35 - determine which data should be collocated to the same deduplication domain). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date3 of the claimed invention was made to combine the invention of Constantinescu, Chambliss and Yoshii to include the feature of Harnik. One would have been motivated to make this combination to include collocating the data belonging to the same clusters or logical entities to the same deduplication domain as taught by Harnik.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable Eshghi et al. (US 2013/0018855) “Eshghi”, in view of Yoshii et al. (US 2018/0039423) “Yoshii”, and further in view of Yurzola et al. (US 2020/0117534).
Regarding Claim 23; Eshghi and Yoshii do not explicitly disclose wherein the deduplication domains are provided by core storage controllers in a cloud environment. However, Yurzola discloses wherein the deduplication domains are provided by core storage controllers in a cloud environment (Yurzola: Fig. 3C; paragraphs [0134,0152] – cloud Computing Environment 316). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Eshghi and Yoshi to include deduplication process in cloud environment of Yurzola. One would have been motivated to make this combination to improve the performance of deduplication as taught by Yurzola (par. 0135).

Allowable Subject Matter
Claims 2-9 and 19 are allowed.

Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tiffany Thuy Bui/
Examiner, Art Unit 2153


/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153